People v Augustine (2022 NY Slip Op 04973)





People v Augustine


2022 NY Slip Op 04973


Decided on August 17, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 17, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
CHERYL E. CHAMBERS
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2020-01155

[*1]The People of the State of New York, respondent,
vTashaiya Augustine, appellant. (S.C.I. No. 25/19)


Salvatore C. Adamo, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Anna K. Diehn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered January 16, 2020, convicting her of operating a motor vehicle while under the influence of drugs, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's plea of guilty included a waiver of her right to appeal. Contrary to the defendant's contention, the record demonstrates that she knowingly, voluntarily, and intelligently waived her right to appeal (see People v Thomas, 34 NY3d 545, 563-567; People v Lopez, 6 NY3d 248, 257; People v Batista, 167 AD3d 69, 76).
The defendant's valid waiver of her right to appeal precludes appellate review of her contention that the sentence imposed was excessive (see People v Lopez, 199 AD3d 704; People v Leasure, 177 AD3d 770; People v Swen, 164 AD3d 926, 928). The defendant's valid waiver of her right to appeal also precludes appellate review of her contention that she was deprived of the effective assistance of counsel, except to the extent that the alleged ineffective assistance affected the voluntariness of her plea (see People v Leasure, 177 AD3d 770; People v Brown, 117 AD3d 962, 962; People v Brown, 116 AD3d 1062).
The defendant's remaining contention is without merit.
BRATHWAITE NELSON, J.P., CHAMBERS, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court